FOX, J.
This cause is here hy an appeal from a conviction in the circuit court of the city of St. Louis upon the charge of perjury.
This prosecution was begun upon an information, filed by the circuit attorney of the city of St. Louis, charging the defendant with the offense of perjury. The information was not properly verified as required by section 2477, Revised Statutes 1899, and this failure was called to the attention of the trial court by motion to quash, and later complained of in the motion for new trial and in arrest of judgment.
This information, before trial, could have been amended, but as no steps were taken to amend it, the overruling of the motion to quash was error. [State v. Bonner, 178 Mo. 424; State v. Hicks, 178 Mo. 445; State v. Schnettler, 181 Mo. 173; State v. Brown, 181 Mo. 192.]
The judgment in this cause is reversed and the cause remanded.
Gantt, J., concurs; Burgess, P. J., absent.